Citation Nr: 0944373	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  02-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for a right shoulder 
disability, claimed as secondary to a service-connected 
disability.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

4.  Entitlement to an increased rating for a right knee 
disorder, currently 30 percent disabling.

5.  Entitlement to an increased rating for a left knee 
disorder, currently 30 percent disabling.

6.  Entitlement to an increased rating for degenerative 
arthritis of the right ankle, rated as 10 percent disabling.

7.  Entitlement to an increased rating for degenerative 
arthritis of the left ankle, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to August 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2002 and March 2003 
by the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania Regional Office (RO).  
 
In December 2002, the Veteran withdrew a request for a 
hearing before a Veterans Law Judge.  The Board remanded the 
claims for additional development of evidence in September 
2003.  In March 2007, the Board issued a decision denying 
each of the three issues then on appeal.

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2008, the 
Secretary of Veterans Affairs, and the Veteran, through an 
attorney, filed a Joint Motion asking the Court to vacate the 
Board's decision and remand the issues to the Board for 
further action.  The Court granted the Joint Motion in an 
order issued in May 2008.  The case has now been returned to 
the Board for further action in accordance with the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has previously established service connection for 
post operative residuals, left knee, with degenerative 
arthritis and instability, currently rated as 30 percent 
disabling; right knee arthroplasty associated with post 
operative residuals, left knee, with degenerative arthritis 
and instability, rated as 30 percent disabling; degenerative 
arthritis, right ankle, rated as 10 percent disabling; 
degenerative arthritis left ankle, currently rated as 10 
percent disabling.  His combined disability rating is 
currently 70 percent.  The Veteran is also seeking service 
connection for a left hip disorder and a right disorder.  He 
argues that his service-connected disabilities render him 
unable to work.  The record reflects that he has a college 
degree in mechanical engineering and has worked as a laborer, 
as a manufacturing supervisor, and as a computer aided design 
(CAD) operator.   

In September 2003, the Board remanded the appellant's case to 
the RO to obtain records from the Social Security 
Administration (SSA).  In August 2005, the RO requested SSA 
records.  In a June 2006 response, SSA stated "SSA and SSI 
folders have been destroyed."  Subsequently, the RO issued a 
Supplemental Statement of the Case (SSOC) in October 2006 
informing the Appellant that a "Negative response for 
records was received from Social Security."  Thereafter, the 
issues on appeal were denied by the RO and subsequently by 
the Board.

In the Joint Motion, the parties concluded that although the 
SSOC informed the Appellant that a negative response had been 
received from SSA, the SSOC did not provide the notice 
required by 38 C.F.R. § 3.159(e).  The regulation provides 
that such notification must identify the record(s) VA was 
unable to obtain, explain the efforts VA made to obtain the 
records(s), describe any further action VA will take 
regarding the claim, including, but not limited to notice 
that VA will decide the claim based on the evidence of record 
unless  the claimant submits the records VA was unable to 
obtain, and notify the claimant that he or she is ultimately 
responsible for providing the evidence.  See 38 C.F.R. 
§ 3.159(e)(1).  Therefore, the parties to the Joint Motion 
agreed that the Board erred in determining that it had 
fulfilled its duty to assist the appellant in obtaining these 
records.  The Joint Motion concluded that a remand is 
necessary for VA to fulfill this duty.  

In reviewing the procedural history, the Board also notes 
that a decision of April 2002, in addition to denying the 
claim for unemployability benefits, also denied entitlement 
to increased ratings for right and left knee disorders and 
right and left ankle disorders.  The Board finds that the 
notice of disagreement in May 2002, which the RO interpreted 
as pertaining only to the unemployability claim, pertained to 
the increased rating claims as well.  

Significantly, however, the Veteran was not provided a 
statement of the case on the increased rating issues.  Due 
process considerations mandate that the case be REMANDED for 
a statement of the case on these matters.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) (holding that, where 
notice of disagreement is filed with decision and no 
statement of the case has been issued, the Board must remand, 
not refer, that issue to the RO for issuance of a statement 
of the case).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
a letter which fulfills the duty to notify 
38 C.F.R. § 3.159(e)(1) with respect to 
the inability to obtain SSA record.  The 
letter must identify the record(s) VA was 
unable to obtain, explain the efforts VA 
made to obtain the records(s), describe 
any further action VA will take regarding 
the claim, including, but not limited to 
notice that VA will decide the claim based 
on the evidence of record unless  the 
claimant submits the records VA was unable 
to obtain, and notify the claimant that he 
or she is ultimately responsible for 
providing the evidence.    

2.  Thereafter, the RO should readjudicate 
the appeal.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

3  The RO should issue a statement of the 
case in response to the notice of 
disagreement with the decision regarding 
increased ratings for right and left knee 
and ankle disorders .  The RO should then 
allow the appellant 60 days within the 
date of mailing of the statement of the 
case, or the remainder of the one year 
period from the date of notification of 
the decision being appealed, whichever 
period ends later, to perfect the appeal 
of that issue to the Board if he so 
desires by filing a VA Form 9 substantive 
appeal. 38 C.F.R. § 20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


